DETAILED ACTION
1.	This application is in condition for allowance except for the following formal matters: 
For the abstract, for the purpose of clarity, please change “a said magnet assembly” in line 4 to “a magnet assembly” because the abstract of the disclosure contains legal phraseology (i.e., “said magnet assembly”) and it contains a phrase (i.e., “said”) that can be implied as a magnet assembly previously disclosed.
For the abstract, for the purpose of clarity, please change “the said magnet assembly” in lines 4-5 and line 7 to “the magnet assembly”.
For the abstract, for the purpose of clarity, please change “a said magnet assembly” in lines 7-8 to “a side magnet”.
For the abstract, for the purpose of clarity, please change “the other end of the leakage channel” in line 11 to “another end of the leakage channel”.
For the abstract, for the purpose of clarity, please change “the outside of the loudspeaker” in line 12 to “an outside of the loudspeaker”.
For the disclosure, for the purpose of clarity, please change “a said magnet assembly” in para. [0005], line 8 and para. [0028], line 3 to “a magnet assembly” because the disclosure contains legal phraseology (i.e., “said magnet assembly”) and it contains a phrase (i.e., “said”) that can be implied as a magnet assembly previously disclosed.
For the disclosure, for the purpose of clarity, please change “the said magnet assembly” in para. [0005], line 9, para. [0005], line 13, para. [0028], lines 4-5 and para. [0028], line 7 to “the magnet assembly”.
For the disclosure, for the purpose of clarity, please change “a said magnet” in para. [0005], line 14 to “a side magnet”.
For the disclosure, for the purpose of clarity, please change “the said magnet” in para. [0005], line 15 to “the side magnet”.
For claim 1, for the purpose of clarity, please change “a said magnet assembly” in line 6 to “a magnet assembly” because the claim contains legal phraseology (i.e., “said magnet assembly”) and it contains a phrase (i.e., “said”) that can be implied as a magnet assembly previously disclosed.
For claim 1, for the purpose of clarity, please change “the said magnet assembly” in lines 6-7, line 10 and line 12 to “the magnet assembly”.
For claim 1, for the purpose of clarity, please change “a said magnet” in line 11 to “a side magnet”.
For claim 1, for the purpose of clarity, please change “the other end of the leakage channel” in line 17 to “another end of the leakage channel”.
For claim 3, for the purpose of clarity, please change “the through hole is arranged in a side of the second side plate away from the voice coil” in lines 6-8 to “the through hole is arranged in a side of one of the two second side plates away from the voice coil”.
For claim 4, for the purpose of clarity, please change “the through hole is passed through the second side plate along a vibration direction of the voice coil” in lines 2-4 to “the through hole is passed through one of the two second side plates along a vibration direction of the voice coil”.
For claim 5, for the purpose of clarity, please change “wherein the first side plate comprises a lug” in line 1 to “wherein one of the first side plate comprises a lug”.
For claim 7, for the purpose of clarity, please change “the other end of the support member is fixed with the frame” in lines 4-5 to “another end of the support member is fixed with the frame”.
For claim 10, for the purpose of clarity, please change “the other end of the support member is fixed with the frame” in lines 4-5 to “another end of the support member is fixed with the frame”.
For claim 12, for the purpose of clarity, please change “the other end of the support member is fixed with the frame” in lines 4-5 to “another end of the support member is fixed with the frame”.
For claim 14, for the purpose of clarity, please change “the other end of the support member is fixed with the frame” in lines 4-5 to “another end of the support member is fixed with the frame”.
For claim 16, for the purpose of clarity, please change “the other end of the support member is fixed with the frame” in lines 4-5 to “another end of the support member is fixed with the frame”.
For claim 18, for the purpose of clarity, please change “the other end of the support member is fixed with the frame” in lines 4-5 to “another end of the support member is fixed with the frame”.
2.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
3.	A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.